Statements by the President
Ladies and gentlemen, your Excellencies, ladies and gentlemen. Today is not just the International Day against the Death Penalty. The Council of Europe, with its 47 Member States, and with the support of the European Parliament and the European Commission, has also declared 10 October the European Day against the Death Penalty.
We are very happy that the nurses from Bulgaria and the doctors who escaped the death penalty in Libya a short time ago are with us on this day.
(Sustained applause)
I would like to take this opportunity to welcome very warmly on behalf of the entire House the nurses, Nasya Nenova, Kristiyana Valcheva, Snezhana Dimitrova, Valya Chervenyashka, Valya Siropulo, and the doctors, Ashraf Ahmed Gomma El Hagous and Zdravko Gueorguiev.
Since February 1999 they were forced to spend eight years in detention while awaiting trial in Libya, falsely accused of having deliberately infected hundreds of Libyan children with HIV.
We are opposed to the death penalty. In the past we have therefore repeatedly called upon the Libyan authorities to release the Bulgarian nurses and the Palestinian doctors.
The death penalty is a severe violation of human rights and first and foremost the right to life. On behalf of the European Parliament, I would therefore like to emphasise our unflinching commitment here to the campaign against the death penalty. We set great store by it in relations with our neighbours and partners throughout the world.
We thank those states which have just recently abolished the death penalty, particularly Rwanda. This example shows that even states whose citizens have suffered the most appalling crimes have dispensed with the death penalty as a means of justice. Another opportunity for promoting the worldwide abolition of the death penalty is the Olympic Games, taking place in Beijing this coming year. They provide an opportunity to break through the walls of silence, with which China surrounds the exercise of the death penalty.
The European Union has submitted a draft resolution on the death penalty to the United Nations General Assembly. This initiative, praised on numerous occasions by the European Parliament, is an important step towards the abolition of the death penalty and we appeal in this respect to the Portuguese Presidency of the Council to promote this subject actively at the United Nations in New York.
The European Parliament has held many debates on this issue and only this year adopted three resolutions on the death penalty. There has been such intensive consultation in the European Parliament on this subject as on no other issue. We resolutely reject the death penalty, in whatever form and on whatever grounds.
The Member States of the European Union have, on the basis of our common values, succeeded in becoming a community without any death penalty. The commitment to this is also enshrined in the EU Charter of Fundamental Rights. Once the Charter becomes legally binding under the Reform Treaty, we will even be able to say that the death penalty has been abolished in the European Union at all levels. I am happy and grateful that no Member State of the European Union has questioned the abolition of the death penalty in the EU Charter of Fundamental Rights or has ever seriously contemplated re-introducing it. The European Union, as a global player ,is also thereby able to point to this extraordinary achievement in the area of human rights and defend it.
In remembrance of the victims, I would ask you now to observe a minute's silence.
Today, on the European and International Day against the Death Penalty, we, the European Parliament, ask all those states that continue to carry out death sentences to follow our example and abolish the death penalty. The European Union is ready and willing to offer you its help in doing so.
(Applause)
(DE) Mr President, I would like to make an announcement and ask for your support. As you know, our group had decided to hold an Enlarged Bureau meeting in Moscow to discuss the various problems connected with relations between Russia and the European Union with different Russian players - from the government as well as from the opposition. Unfortunately we discovered that the Russian Government would not be issuing visas to our colleagues and this meeting was not therefore able to take place. This happened a week after the Subcommittee on Human Rights wanted to hold a similar meeting in Moscow and had likewise not received any visas and therefore this meeting could not take place either.
We find it intolerable that a government described by some Heads of State as a flawless democracy does not allow us to organise a flawless democratic event there in Moscow. We would ask Parliament to review this and you, Mr President, to support this with a written declaration both to the local ambassadors and to the Russian Government.
(Applause)
Many thanks, Mr Cohn-Bendit. Out of a sense of conviction and duty I will respond to what you have requested.